      Case 2:21-cv-01145-BWA-DPC Document 34 Filed 09/22/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA
 LUKE FONTANA                                 *      CIVIL ACTION

 VERSUS                                       *      NO. 21-1145

 JOSEPH R. BIDEN, JR., ET AL.                 *      SECTION “M” (2)

                                           ORDER

       Considering the devasting impact of Hurricane Ida and the Addendum to the General Order

No. 21-11, and General Order No. 21-12,

       IT IS ORDERED that the submission of Plaintiff’s Motion for Leave to file Amended

Complaint (ECF No. 27) and Motion to Amend/Correct re: 27 (ECF No. 29) are CONTINUED to

Wednesday, October 6, 2021 at 11:00 a.m. Any opposition memoranda must be filed by Tuesday,

September 28, 2021. The matter will be taken under submission without oral argument absent a

timely request in accordance with Local Rule 78.1.

       New Orleans, Louisiana, this 22nd day of September, 2021.



                                                     ___________________________________
                                                         DONNA PHILLIPS CURRAULT
                                                     UNITED STATES MAGISTRATE JUDGE




                                               1
